Citation Nr: 0810682	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for 
the veteran's service-connected hepatitis C disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
August 1974.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection and 
assigned a zero percent (noncompensable) disability rating 
for his hepatitis C disability, effective from December 1, 
2003.  

A hearing was held before the undersigned Acting Veterans Law 
Judge via videoconference in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required.  The RO determined that the veteran's claim was 
filed in December 2003.  At that time, the veteran was living 
in New York.  The claims folder shows that in September 2003, 
a search for VA records in New York had been made pursuant to 
a prior claim, but with no data available.  Private treatment 
records were obtained for the period from February 2003 to 
August 2003.  But for the period between August 2003 and 
October 2005, there are no medical treatment records in the 
file.  

Sometime before November 2004, the veteran moved to 
Pensacola, Florida, and was treated at the VA Outpatient 
Clinic in Pensacola.  In June 2005, the veteran requested 
assistance in obtaining those Pensacola VA Outpatient Clinic 
records, which the veteran identified as beginning in 
April 2005).  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate his claim (see 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), nothing in 
the claims folder indicates that the RO requested those VA 
treatment records.  

In October 2005, the veteran changed his VA primary care 
facility to the Bay Pines Medical Center and the treatment 
records from his initial visit in October 2005 to 
October 2006 are in the claims folder.  But after this appeal 
was certified to the Board, the veteran submitted a statement 
that he was recently hospitalized at the VA Medical Center in 
Bay Pines, Florida, due to his service-connected hepatitis C 
disability.  He asked that his VA hospitalization records be 
obtained.  Records that reflect the veteran's current 
condition are necessary in deciding the appropriate 
disability rating.    

Therefore, a remand is necessary for the purpose of obtaining 
VA records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical treatment records are deemed to be within the control 
of VA and must be included in the record, as they may be 
determinative of the claim).  The RO/AMC should ask the 
veteran to identify all VA treatment facilities (including 
any in New York, Pensacola, and Bay Pines) where he was 
treated from December 2002 forward, and make arrangements to 
obtain any identified records that are not already in the 
claims file.  

In addition, the veteran should be notified that all private 
medical records for the period from December 2002 to the 
present would be helpful in substantiating his claim for an 
increased initial rating.    

If, after reviewing the additional evidence, the RO/AMC 
concludes that it is not possible to evaluate the current 
severity of the veteran's condition from the  evidence of 
record, another compensation and pension (C&P) examination 
may be scheduled.  The veteran is hereby notified that if an 
examination is scheduled, it is the veteran's responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.     




Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that all 
private medical records for the period 
from December 2002 to the present would be 
helpful in substantiating his claim and 
ask him to identify those private 
providers and authorize a release for 
those records.  In addition, ask the 
veteran to identify all VA treatment 
facilities (including any in New York, 
Pensacola, and Bay Pines) where he was 
treated from December 2002 forward, and 
make arrangements to obtain any identified 
records that are not already in the claims 
file.  

2.  If, after reviewing the evidence of 
record, the RO/AMC concludes it is not 
possible to determine the current severity 
of the veteran's condition, an additional 
compensation and pension (C&P) examination 
may be scheduled.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



